EXHIBIT 1 THE D3 FAMILY FUNDS September 21, 2010 Mr. Scott Gibson, Chairman of the Board of Directors Radisys Corporation 5awson Creek Drive Hillsboro OR 97124 Dear Scott, During the past three years we have been pleased with the performance and the progress of Radisys.We believe that the executive team is performing well. For example, CFO Brian Bronson has provided 10 consecutive quarters of accurate guidance and extricated the company from its auction rate securities for 100 cents on the dollar.Vice President John Major skillfully has reduced cost and increased margins through out-sourcing and monetized part of Radisys’ investment in inventory.The company’s acquisition strategy seems sensible and well executed. All three acquisitions made by the current management team seem to be performing well.Radisys continues to generate substantial operating cash flow and cash per as-if-converted share has grown to $4.60.We anticipate years of rapidly increasing profits, as higher margined new products replace lower margined legacy products and as ATCA continues to penetrate the global telecom industry. Our only disappointment is Radisys’ share price, which has languished in single digits most of the past two years.Now is as good a time as any to take advantage of that situation for the benefit of all Radisys shareholders.“If you have lemons, make lemonade.” The reasons for the languishing share price, we believe, are that Radisys’ earnings will be flat in 2010 as legacy product revenues run off faster than new product revenues ramp up (although we expect this to change for the better in 2011), equity investors are anxious after the market volatility of the past several years, and there is a malaise affecting many technology stocks.None of these are Radisys’ fault.This is not a fault-finding letter.Instead, we suggest that you treat Radisys’ languishing share price as an opportunity to make money for the shareholders (and perhaps an opportunity for the insiders to acquire open market shares as well). With an equity market cap of only $225M at the close of trading on September 17, an average daily trading volume of only 87,000 shares, and a strong balance sheet, Radisys today does not generate sufficient trading volume or investment banking fees to cost-justify extensive or deep analytical coverage.Not many people are paying close attention.Most analysts only look one quarter ahead; therefore most do not emphasize the powerful growth in gross margin and earnings which we expect Radisys will begin generating in 2011 as the impact of the product mix change turns positive. With Radisys’ limited trading volume today, when sentiment does change, minor adjustments in volume can drive out-sized moves in the share price.For example, after Radisys reported results for the second quarter of 2010, some investors and analysts felt that the growth rate of new products might be less than the whisper number.As a result, from July 27 through August 5, Radisys’ share price tumbled 21%.In January 2009, Radisys’ share price bottomed at $4.39, roughly equivalent to cash per share. Sometimes you must wonder whether it might be better for Radisys to be a private company—you could save money, focus entirely on the fundamentals, and not be distracted by the volatile share price.But, if the sense of the Board is that Radisys should remain a public company, then it should take advantage of its financial strength, and of market inefficiency and share price volatility, rather than just enduring these episodes of under-valuation. Even if Radisys continues to execute well, as it has the past 2 ½ years, its share price still could be pummeled by the events and the psychology of the broader market.Chances are that there may be sovereign defaults by heavily indebted nations.The growth rate of our gross domestic product may have slowed to only 1-2%.At that low rate, randomness alone could generate several quarters of GDP contraction.Imagine the impact of that on the public equity markets!There could be substantial year-end tax-motivated selling by investors monetizing gains at current capital gains tax rates, rather than at the higher rates we soon may have.A large seller might be forced to liquidate shares for wholly innocent reasons.Or something else could spook the market and tank the share price.We cannot know what may happen or when.We do know that Bernard Baruch was absolutely right when he replied to a Presidential inquiry about the trend of the stock market by saying:“It will fluctuate.” Therefore we urge Radisys’ Board of Directors to take full advantage of Radisys’ strong balance sheet and of stock market inefficiency and volatility for the benefit of all shareholders.Sharp share price moves happen so suddenly, and last so briefly, that if the company is not prepared in advance to capitalize on them, it will miss the opportunity.When the Board meets in October we urge it to (1) establish an opportunistic share repurchase program and (2) institute a regular quarterly cash dividend.The repurchase should be ongoing, so that its impact compounds with time, and the program must be large enough to make a material difference, though not so large that it would impair Radisys’ ability to grow via acquisition.We suggest that the Board approve a $20M share repurchase program and a 2-3% cash dividend.We suggest that you consider something like an $8 share price as the repurchase trigger.Since the beginning of 2009, there have been nearly 160 days when Radisys’ shares traded below $8.While a $20M repurchase commitment may feel large, we note that the company regularly generates substantial operating cash flows.Given the transition from legacy to new products, and the continuing growth of ATCA, it would not surprise us if beginning in 2011 Radisys were to generate $30M of cash per year. Many tech stocks are not behaving well lately.Many companies have fortress balance sheets—we call them “green cocoons”but correspondingly inadequate returns on equity.The cocoons seem to persist for two reasons:to insulate companies from cyclical swings in their business and to fund acquisitions.Regarding the former, reducing costs by moving manufacturing and engineering offshore has mitigated some of the impact of the business cycle.As Tavis McCourt, a securities analyst at Morgan Keegan, has noted in a recent piece of research entitled “Why Cash Hoards are Destroying Public Equity Value in Tech” (attached), cash cocoons sometimes encourage tech companies to make poor acquisitions and/or overpay for them.By allocating shareholders’ cash more intelligently and opportunistically, by repurchasing shares at times when the public markets are throwing them away, and by paying a cash dividend, Radisys can make a virtue out of being public and financially strong:you can bolster ROE,accelerate the growth of EPS, and increase shareholders’ total returns. Consistent with this commitment to generating positive shareholder returns, many tech companies recently announced share repurchase programs, new or increased dividends, or both.Without attempting an exhaustive list, we recall recent announcements about repurchases and dividends from HP, Intuit, Ixys, DG Fast Channel, QLogic, Rambus, ATMI, LAM Research, Texas Instruments, Cisco, Micrel, Thermo Fisher, Plantronics, IBM, and Microsoft.If you’d like to be known by the company you keep, this is not a bad crowd to emulate. We hope that Radisys’ Board will institute a regular cash dividend and authorize a substantial ongoing repurchase program at the October Board meeting.With Radisys’ share price ending the week of September 17 at only $9.29 and cash per as-if-converted share up to $4.60 and climbing, Radisys ended last week trading at a share price net of cash of $4.69, only 6.6 times projected 2011 earnings!While we support the company’s acquisition strategy, we believe Radisys’ financial and managerial strength, and its healthy and growing operating cash flow, enable it to both grow through M&A and improve shareholder returns by opportunistically repurchasing shares and paying a regular cash dividend. Radisys’ share price has languished long enough.We ask the Board to take prudent steps, as many other tech companies are doing, to reward shareholders by getting the share price moving up again.Carpe diem! Thank you for considering our suggestions. Sincerely yours, /s/ David Nierenberg David Nierenberg /s/ Cara Denver Jacobsen Cara Denver Jacobsen Attachment to Letter “Why Cash Hoards are Destroying Public Equity Value in Tech” By Tavis McCourt, a securities analyst at Morgan Keegan Morgan Keegan EQUITY RESEARCH September3, 2010 Industry Note Why Cash Hoards Are Destroying Public Equity Value In Tech — In the note below we outline a case for technology companies with excess cash to radically alter their capital allocation strategies to include dividend payout ratios as high as 70% of Net Income. We make the case that equity values would increase 35%-77% under such a scenario and provide more stable and consistent returns longer term, while not impeding growth and still allowing for rational acquisitions. Communications Technology Tavis McCourt, CFA tavis.mccourt @morgankeegan.com — We believe the current "cash hoarding" strategy by the industry is at best creating a stranded asset, and at worst provides incentives to create a never ending stream of future competitors. Public equity investors have appeared to figure this out, and are rewarding large technology companies with laughably low P/Es relative to other large companies in other sectors. — Over the next few years, CEOs and Boards of Directors of large technology companies may come to the conclusion that the battle for a higher stock price may no longer be won by the company that can compete most effectively for the capital of growth investors, but by the company that can compete most effectively for the capital of income-starved investors. For the last 10 years, the bond market has done a better job of attracting this growing investor base. With investing demographics only likely to accelerate the demand for income over growth for decades, one can only hope that tech companies can finally end their decade long fascination with hoarding cash sooner rather than later. THIS PAGE INTENTIONALLY LEFT BLANK Morgan Keegan & Co., Inc. does and seeks to do business with companies covered in its research reports. As a result, investors should be aware that the firm may have a conflict of interest that could affect the objectivity of this report. Investors should consider this report as only a single factor in making their investment decision. Please see Disclosure and Certification Statement beginning on page 10 of this report. Page 1 of 11 Morgan Keegan & Co., Inc. Communications Technology Why Cash Hoards Are Destroying Equity Value If technology company CEOs/Boards are wondering why their stocks never seem to reflect the value of the cash on their balance sheet, and why large cap companies in "boring industries" without much secular growth are getting the same to higher P/E multiples than most large cap technology companies, here is a quick and simple explanation. Large tech companies are funding their own competition, and public equity investors have finally caught on. Put another way, leading tech companies are not allowing capital to exit the industry, and therefore equity investors are betting that returns on that capital will ultimately come down. Here is the quick explanation of how these lower returns would likely be manifested. Large technology companies spend 10+ years hoarding cash overseas (for tax and acquisition purposes) and in the US (for acquisition purposes). Knowing this, entrepreneurs and VC firms start companies understanding that there is a meaningful chance that large tech companies will overbid for the assets as these large cash hoards create an auction environment for any company with valuable technology. Venture capital funds and entrepreneurs earn outsized returns. Venture capitalists and entrepreneurs then take these outsized profits and re-invest much of it into new tech startups that will further threaten large company profit streams in the future. Public equity investors ultimately catch on and start substantially discounting the value of the cash on large cap technology company's balance sheets as it become clear that the cash is not getting returned to its owners, but instead is being used by smaller competitors at less than attractive prices. Then equity investors start assuming a series of dilutive acquisitions will continue into perpetuity as more and more startups are funded through the process over time. This results in a P/E at large technology companies that is in line to lower than many other industries with far fewer growth prospects. Page 2 of 11 Morgan Keegan & Co., Inc. Communications Technology Below is a table outlining valuations, growth and dividend profiles of 5 sectors of the S&P 500. We have included a number of representative large cap companies in each sector. Dividend Yield 2011E EPS Growth 2011E P/E EV/EBITDA Payout ratio Cash As % Of EV Technology % Technology % Telecom Services % Utilities % Consumer Products % industrials % Source: Thomson One, SEC Filings, Morgan Keegan analysis Companies in each sector include: Technology - ADI, BRCM, NSM, TXN, BMC, CA, CSC, GOOG, MSFT, ORCL, A, AAPL, CSCO, GLW, DELL, EMC, HPQ, IBM, JNPR, MOT, QCOM Telecom Services - T, CTL, VZ, WIN Utilities - EXC, PCG, PEG, ED, AEE Consumer Products - NKE, COH, VFC, RL, KO Industrials - ITW, TYC, HON, CAT, DE As shown above, the average technology sector P/E is 11.7x based on 2011 estimates, below every other sector we looked at, and EV/EBITDA ratios were below every sector except telecom services. However, EPS growth expectations for the technology sector are much more similar to the consumer and industrial sectors rather than the telecom and utilities sectors that it closely resembles in valuation.Although the technology sector should have at least as strong of growth prospects as consumer products and industrials over the long term, these industries are not sitting on large cash hoards, and pay out nearly 1/3rd of NI in a dividend. Why Are Tech P/Es Lower Than REITs, Utilities, and Telco Services? In our view, a core problem with equity returns in technology is that capital is not leaving the industry, as essentially all the profits the industry generates in a given year ultimately gets re-invested back into the industry, creating increased competition, lower prices, and ultimately lower returns on investment. Excess capital rapidly exits many other mature industries in the form of dividends, which helps prevent an over-capitalization problem within each industry. Additionally, the dividends themselves help investors understand the true value of companies in these sectors through the ups and downs of an economic cycle. Investors can then re-invest these dividends in a "sector-agnostic" fashion rather than having all the profits from the tech industry re-invested back into the tech industry as is largely the case today. How Can The Tech Industry Escape The Over-Capitalization Dilemma? The solution for the tech industry is relatively simple. Capital needs to exit the industry. Although share buybacks help modestly, they tend to be far too small to make a difference to the overall capital of the industry, and far too random for an investor to build into the long term valuation of the company's equity capital. A much more effective way to get capital out of the industry is a radical change in dividend policies at publicly traded technology companies. A Thought Exercise - What If Large Tech Companies Paid Large Dividends? Because most technology companies have outsourced everything capital-intensive related to their businesses, they largely do not need capital to grow, and most earn significant profits and free cash flow in both good times and bad. What if tech companies paid out 70% of their net income in an annual dividend? Nearly every large cap tech company and many small caps could easily manage this level of dividend due to their high levels of profitability and lack of capital intensity. Additionally, the massive cash hoards built up over the past 10+ years provide a nice buffer in case of an extended period of weakness. Page 3 of 11 Morgan Keegan & Co., Inc. Communications Technology Given the stronger growth prospects of technology as a sector relative to REITS, utilities and telco services, we suspect technology companies would trade at dividend yields that were far lower than these sectors. The utilities are sitting at a dividend yield of 4.7%, the lowest of those sectors, and we can safely say the tech sector would, on average trade at a dividend yield below 4.7%. Consumer products companies in our comparison trade at a dividend yield of 2.0% and industrials at 2.5% yield, although their payout ratio is not as high as the 70% we suggest (we believe these sector would be valued higher with a higher dividend payout as well). For our analysis, we have assumed that the tech sector gets the same dividend yield as the Utility sector, 4.7%, as the conservative scenario, and a 3.6% dividend as a less conservative scenario. We note that even the less conservative scenario dividend yield would still be well above the 10 year bond yield, and probably in the range of where many of these companies could issue long term debt for in today's market. 21 Selected Mid and Large Cap Technology Stocks Symbol Current Share Price Dividend at 70% Payout Div. Yield at 70% Payout Price at 3.6% yield Share Appreciation Price at 4.7% Yield Share Appreciation ADI $ $ 6.0°% $ % $ % BRCM $ % % % NSM $ % % % TXN $ % % % BMC $ % % % CA $ % % % CSC $ % % % GOOG $ % % -1.0 % MSFT $ % % % ORCL $ % % % A $ % % % AAPL $ % % % CSCO $ % % % GLW $ % % % DELL $ % % % EMC $ % % % HPQ $ % % % IBM $ % % % JNPR $ % -0.1
